 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD SCOTT KINDRED,                            Case No. 1:19-cv-00955-JLT (PC)
12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
13                                                      TO DISMISS CLAIMS NOT FOUND
             v.
                                                        COGNIZABLE
14    A. DIKE,
                                                        14-DAY DEADLINE
15                       Defendant.
                                                        Clerk of Court to assign a District Judge
16

17          The Court screened Plaintiff’s complaint (Doc. 1) and found that it states cognizable
18   claims under the Fourteenth Amendment against A. Dike but not against B. Phi, B. Powers, or B.
19   Price. (Doc. 6.) The Court directed Plaintiff to file a first amended complaint curing the
20   deficiencies identified in its order or to notify the Court that he wishes to proceed only the claims
21   found cognizable. (Id.)
22          In response to the Court’s screening order, Plaintiff filed a notice that he “desires to
23   proceed only on the claims found cognizable … against Defendant Dike and the Doe Defendant
24   and to dismiss Phi, Powers, an[d] Price as Defendants.” (Doc. 7.) For this reason, and for the
25   reasons set forth in the Court’s screening order (Doc. 6), the Court RECOMMENDS that Phi,
26   Powers, and Price be DISMISSED as defendants. The Court DIRECTS the Clerk of the Court to
27   randomly assign a District Judge to this action.
28   ///
 1          These Findings and Recommendations will be submitted to a United States District Judge,

 2   pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of the date of service of these

 3   Findings and Recommendations, Plaintiff may file written objections with the Court. The

 4   document should be captioned, “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Failure to file objections within the specified time may result in waiver of

 6   rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 7   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9
10      Dated:     February 19, 2020                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
